DETAILED ACTION
The Amendment filed September 29th, 2021 has been entered and fully considered. Claims 1-20 and 22-24 are pending in this application. Claim 1 has been amended. Claims 9-20 have been withdrawn. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over McClurken (hereinafter ‘McClurken’, U.S. PGPub. No. 2005/0070894) in view of Koblish et al., (hereinafter 'Koblish', U.S. PGPub. No. 2011/0224667) and further in view of Fleischman et al., (hereinafter ‘Fleischman’ U.S. Pat. 6,241,724).
Regarding claims 1 and 23, McClurken discloses a tip electrode (Figs. 9-12) comprising: an electrically-insulative substrate (probe body 26, [0175]) comprising a receiving lumen (41), a plurality of irrigation flow holes (fluid exit openings 44a,b), a tip portion (distal end 27 in Figs. 9-12), a proximal portion (near 35); and at least two segmented tip electrodes deposited on the outer surface of the tip portion (see [0189], conductors 29, 30, including electrodes 29a-c, 30a-c on probe body 26, i.e. outer surface 28 coated in metal and excess is removed to form ‘segmented’ electrodes 29a-c, 30a-c), the segmented tip electrodes (electrodes 29a-c, 30a-c) extending from a most proximal edge of the tip portion to a distal end of the tip portion (see Figs. 9-12 for electrodes 29a-c, 30a-c extending from a most proximal edge of the tip portion near 35 to a distal end of the tip portion 27); wherein a portion of an inner surface of the electrically-insulative substrate (26) defines the receiving lumen (41) and the irrigation flow holes extend radially through the electrically-insulative substrate and terminate adjacent an outer surface of the electrically-insulative substrate (lateral fluid flow passages 43a, 43b extend from fluid flow passage to 41 to openings 44a,b), and wherein the electrically-insulative substrate (probe body 26) electrically insulates the at least two segmented tip electrodes (segmented’ electrodes 29a-c, 30a-c) from one another (as best seen in Figs. 9-11, segmented’ electrodes 29a-c, 30a-c are insulated from each other via the non-coated portions of outer surface 28 of probe body 26), and wherein the receiving lumen (41) is fluidly coupled to the plurality of irrigation flow holes (44a,b) and the receiving lumen (41) is configured to be fluidly coupled to a catheter body (see Figs. 8-12).
Although McClurken discloses a temperature sensor may be located on the electrosurgical device, ([0145]; thermistor or thermocouple), McClurken fails to explicitly disclose at least two thermal sensor channels defined in a laterally facing exterior surface of the tip portion of the electrically-insulative substrate, and wherein the at least two thermal sensor channels are distributed around an outer circumference of the electrically-insulative substrate.  
However, in the same field of endeavor, Koblish teaches a similar ablation catheter system (200 in Figs. 2A-B) comprising a tip electrode including a catheter body (see conductive shell 202 forming ‘tip electrode’, distal tip 204) and an electrically-insulative substrate (non-conductive insert 208). The tip electrode (202, 204) further includes at least two thermal sensor channels (see channels comprising thermocouple components 206 around the outer circumference of insert 208) defined in a laterally facing exterior surface of the tip portion of the electrically-insulative substrate (see non-conductive insert 208, channels 206) wherein the conductive shell (202) is disposed over a respective one of the thermal sensor channels (206), thereby covering each respective one of the thermal sensor channels (as best illustrated in Fig. 2B, channels comprising thermocouple components 206 are covered by conductive shell 202). Koblish further teaches the at least two thermal sensor channels (see channels comprising thermocouple components 206) are distributed around an outer circumference of the electrically-insulative substrate (208 in Figs. 2A-B; [0023]). It is well known in the art (as can be seen in Koblish) to provide a variety of different thermal sensor channels configurations in order to further provide thermocouple components and obtain temperature measurements. The thermocouple components (206) are adapted to sense the temperature of bodily fluid and/or tissue ([0023]), thereby increasing tissue temperature control and accuracy. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the tip electrode as taught by McClurken to include at least two thermal sensor channels defined in a laterally facing exterior surface of the tip portion of the electrically-insulative substrate, and wherein the at least two thermal sensor channels are distributed around an outer circumference of the electrically-insulative substrate as taught by Koblish in order to further provide thermocouple components (within the tip electrode) and obtain temperature measurements, thereby increasing tissue temperature control and accuracy. 
Although Koblish teaches the conductive shell (202) is disposed over a respective one of the thermal sensor channels (206), thereby covering each respective one of the thermal sensor channels (as best illustrated in Fig. 2B, channels comprising thermocouple components 206 are covered by conductive shell 202), McClurken in view of Koblish are silent regarding wherein each of the segmented tip 
However, in the same field of endeavor, Fleischman teaches a similar tip electrode (Figs. 1-6) comprising a plurality of segmented tip electrodes (electrode elements 26/27/28/29) that are thermally isolated from one another (see col. 4, ll. 55-59, “electrode elements 26/27/28/29 are electrically and thermally isolated one from the other by intermediate non-conducting zones 30”). Each segmented tip electrode (26/27/28/29) further includes a thermal sensor channel (opening 32, 34, 36 and 38) which carries a temperature sensing device (31, 35, 37 and 39, respectively), thereby providing an independent temperature reading of the respective segmented tip electrode (electrode elements 26/27/28/29). Each of the segmented tip electrodes (electrode elements 26/27/28/29) are disposed over a respective one of the thermal sensor channels (opening 32, 34, 36 and 38), thereby covering each respective one of the thermal sensor channels (opening 32, 34, 36 and 38). It is well known in the art (as can be seen in Fleischman) to provide each electrode segment (26/27/28/29) with a thermal sensor channel (opening 32, 34, 36 and 38) and therefore a temperature sensing device (31, 35, 37 and 39) in order to obtain a temperature reading at each electrode segment (26/27/28/29). As such, each temperature sensing device (31, 35, 37 and 39) may provide a more specific and accurate temperature value in regards to its respective electrode segment, thereby increasing control, accuracy and efficiency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the tip electrode as taught by McClurken in view of Koblish to further include wherein each of the segmented tip electrodes are disposed over a respective one of the thermal sensor channels, thereby covering each respective one of the thermal sensor channels, wherein the at least two segmented tip electrodes are thermally isolated from one another, such that a thermal sensor disposed in each of the at least two thermal sensor channels is configured to obtain an independent temperature reading of a respective segmented tip electrode as taught 
As broadly claimed, in view of the prior modification of McClurken in view of Koblish and Fleischman, McClurken necessarily teaches a plurality of irrigation flow holes (fluid exit openings 44a) distributed between the at least two segmented tip electrodes deposited on the outer surface of the tip portion (see [0189], conductors 29, 30, including electrodes 29a-c, 30a-c on probe body 26, i.e. outer surface 28 coated in metal and excess is removed to form ‘segmented’ electrodes 29a-c, 30a-c), therefore in light of the modification it naturally follows that the plurality of irrigation flow holes (44a) would necessarily be distributed between each of the at least two thermal sensor channels as taught by Koblish in view of Fleischman. 
Regarding claim 2, McClurken in view of Koblish and Fleischman teach all of the limitations of the tip electrode according to claim 1. Koblish teaches wherein the thermal sensor channels (see channels comprising thermocouple components 206 in Figs. 2A-B) extend from a most proximal edge of the tip portion of the electrically-insulative substrate (208), distally along the outer surface of the tip portion (202, 204) of the electrically-insulative substrate (see Figs. 2A-B).
Regarding claim 3, McClurken in view of Koblish and Fleischman teach all of the limitations of the tip electrode according to claim 1. McClurken further discloses a fluid lumen alignment feature (‘fluid alignment feature’ 51 in Figs. 9-12) coupled to the inner surface of the electrically-insulative substrate (26) and configured for coupling with an irrigation sleeve (41 in Fig. 12).
Regarding claim 4, McClurken in view of Koblish and Fleischman teach all of the limitations of the tip electrode according to claim 1. McClurken further discloses an electrical conductor termination recess (surface 39/notch 37 in Figs. 9 and 10) configured for coupling to a conductor wire (see Figs. 9 and 10 for conductor 38 a,b of insulated electrical wires 21 a,b coupled to notch 37).
Regarding claim 5, McClurken in view of Koblish and Fleischman teach all of the limitations of the tip electrode according to claim 1. Koblish further teaches a through channel extending from the inner surface to the outer surface of the electrically-insulative substrate (see ‘through channel’ within the center 
Regarding claim 6, McClurken in view of Koblish and Fleischman teach all of the limitations of the tip electrode according to claim 5. Koblish further teaches a thermal sensor disposed within the through channel and thermally coupled to the layer of conductive material (see thermocouple component 206 within the through channel, i.e. within the center of non-conductive insert 208, in Figs. 2A-B; [0022], thermocouple component is flush with the tip), wherein the thermal sensor is directly coupled to the layer of conductive material ([0022]; see Fig. 2A for thermocouple component 206 directly coupled to conductive shell 202). 
Regarding claim 22, McClurken in view of Koblish and Fleischman teach all of the limitations of the tip electrode according to claim 1. Koblish further teaches wherein the at least two thermal sensor channels terminate proximally with respect to a distal end of the electrically-insulative substrate (see channels comprising thermocouple components 206 around the outer circumference of insert 208 terminating proximally with respect to a distal end of insert 208 in Fig. 2A).
Regarding claim 24, McClurken in view of Koblish and Fleischman teach all of the limitations of the tip electrode according to claim 1. In view of the prior modification of McClurken in view of Koblish and Fleischman, Koblish teaches wherein the at least two thermal sensor channels (see channels comprising thermocouple components 206 in Figs. 2A-B) define openings that are open to the outer surface of the tip portion along an entirety of their length, wherein the segmented tip electrodes cover the openings of the at least two thermal sensor channels along the entirety of their length (as broadly claimed, the channels comprising thermocouple components 206 are ‘open’ to the outer surface of the tip portion along an entirety of their length and are covered by conductive shell 202 along the entirety of their length). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McClurken in view of Koblish and Fleischman as applied to claims 1-6 and 22-24 above, and further in view of Wittkampf et al., (hereinafter 'Wittkampf', U.S. PGPub. No. 2008/0045943).
Regarding claim 7, McClurken in view of Koblish and Fleischman teach all of the limitations of the tip electrode according to claim 1. McClurken (see above) further discloses a sleeve configured to circumferentially surround the proximal portion of the tip electrode (Fig. 12, tube 19), but fails to explicitly disclose that the sleeve is an insulation sleeve.
However, in the same field of endeavor, Wittkampf teaches a similar tip electrode (Fig. 2) comprising an electrically insulating material of the body (7) configured to circumferentially surround and electrically insulate the proximal portion of the tip electrode ([0034]). This design is utilized in order to isolate the electrically active portions of the tip electrode ([0034]), and prevent unintentional electric current from traveling through the device (thereby resulting in increased safety). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the sleeve as taught by McClurken in view of Koblish and Fleischman to further incorporate the insulating material as taught by Wittkampf in order to isolate the electrically active portions of the tip electrode ([0034]), and prevent unintentional electric current from traveling through the device, thereby resulting in increased safety. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McClurken in view of Koblish and further in view of Fleischman and Wittkampf as applied to claim 7 above, and further in view of Potter (hereinafter 'Potter', U.S. Pat. 8,226,641) and Wittkampf.
Regarding claim 8, McClurken in view of Koblish and further in view of Fleischman and Wittkampf teach all of the limitations of the tip electrode according to claim 7. Although McClurken in view of Koblish and further in view of Fleischman and Wittkampf teach a tip electrode comprising an insulation sleeve (see above), the combination fails to expressly teach a deflection pull ring, the deflection pull ring comprising at least one clip lock configured to mate with a relief opening of the insulation sleeve.
However, in the same field of endeavor, Potter teaches a tip electrode (Fig. 2) that comprises a deflection pull ring (25) which enables the manipulation of the tip electrode to a desired tissue site and thereby increasing versatility (col. 3, ll. 1-16). Therefore, it would have been obvious to one of ordinary 
While the modified device (see above) fails to expressly teach a deflection pull ring comprising a clip lock configured to mate with a relief opening of the insulation sleeve, Wittkampf teaches a coupling configuration comprising (note Fig. 3, coupling part 18) a clip lock (19) configured to mate with a relief opening of a sleeve component. It is well known in the art that a deflection pull ring can be configured to join with an insulation sleeve in a variety of ways, and that these different coupling configurations are widely considered to be interchangeable. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the modified apparatus of McClurken in view of Koblish and further in view of Wittkampf and Potter to comprise a deflection pull ring having a clip lock configured to mate with a relief opening of the insulation sleeve as taught by Wittkampf. This is because this modification would have merely comprised a simple substitution of interchangeable coupling configurations in order to produce a predictable result (see MPEP 2143).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 22-24 have been considered but are moot because the amendment has necessitated a new grounds of rejection.
Applicant has argued (pages 8-10) that the combination of references fail to provide the claimed elements of amended independent claim 1. 
The Applicant has argued (page 9) that Koblish appears to teach one outer shell, and therefore (page 10) “the thermocouples 406 appear to be in thermal communication with the electrode shell and in thermal communication with one another via the electrode shell. Accordingly, each thermocouple is not able to independently monitor discrete portions of the electrode shell since all of the thermocouples are thermally coupled with one another via the electrode shell”. Applicant has further argued (page 10) that as such, “the McClurken and Koblish references do not teach or suggest, individually or in combination, each and every element of Applicant's independent claim 1”. These arguments are not persuasive. 
In view of the amendment, it is the Examiner’s position that McClurken discloses the basic structure of the tip electrode as claimed (see above), but is silent regarding the limitations directed towards the thermal sensor channels. Koblish teaches a similar tip electrode (202, 204) which further includes at least two thermal sensor channels (see channels comprising thermocouple components 206 around the outer circumference of insert 208) defined in a laterally facing exterior surface of the tip portion of the electrically-insulative substrate (see non-conductive insert 208, channels 206) as claimed, wherein the conductive shell (202) is disposed over a respective one of the thermal sensor channels (206), thereby covering each respective one of the thermal sensor channels (as best illustrated in Fig. 2B, channels comprising thermocouple components 206 are covered by conductive shell 202). It is well known in the art (as can be seen in Koblish) to provide a variety of different thermal sensor channels configurations in order to further provide thermocouple components and obtain temperature measurements. The thermocouple components (206) are adapted to sense the temperature of bodily fluid and/or tissue ([0023]), thereby increasing tissue temperature control and accuracy.
Although Koblish structurally provides the desired thermal sensor channel configuration (see above), McClurken in view of Koblish are silent regarding the limitations directed towards the thermal sensor channels relative to the segmented tip electrodes and obtaining “an independent temperature reading of a respective segmented tip electrode” as claimed in amended independent claim 1. 
Fleischman however teaches a similar segmented electrode configuration (Fig. 6) including thermal sensor channel (opening 32, 34, 36 and 38) arranged in a similar manner as claimed. It is well known in the art (as can be seen in Fleischman) to provide each electrode segment (26/27/28/29 in Fig. 6) with a thermal sensor channel (opening 32, 34, 36 and 38) and, therefore a temperature sensing device (31, 35, 37 and 39), in order to obtain a temperature reading at each electrode segment (26/27/28/29). As such, each temperature sensing device (31, 35, 37 and 39) may provide a more specific and accurate temperature value in regards to its respective electrode segment, thereby increasing control, accuracy and efficiency. 
Therefore McClurken in view of Koblish are further modified in view of Fleischman to teach a configuration wherein each segmented tip electrode is provided with a thermal sensor channel to obtain an independent temperature reading of a respective segmented tip electrode as required by claim 1. 
It is the Examiner’s position that McClurken (U.S. PGPub. No. 2005/0070894) in view of Koblish et al., (U.S. PGPub. No. 2011/0224667) and further in view of Fleischman et al., (U.S. Pat. 6,241,724) teach each and every limitation of the tip electrode according to amended claim 1. 
No further arguments have been set forth regarding the dependent claims other than their allowability stemming from rejected independent claim 1. See rejection above for further clarification.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794